Vinje, C. J.
Plaintiff claims he is entitled to the difference between the market value of the property and what defendant represented it to be worth, viz., $3,000, or at any rate to the difference between the market value and what he paid for it, viz. $2,600.
That the jury disregarded the representation made by the defendant as to the property being worth $3,000 is evident from the fact that they found the value of the property as represented was only $2,300. They had a right under the circumstances to disregard such representation of mere value. The plaintiff was a mature man and made a full and careful examination of the property before he bought it. No fiduciary relation existed between him and the defendant, and there is nothing in the case that could ‘warrant him in relying upon a mere representation of the worth of the property, he having equal opportunities with the defendant to exercise his judgment in that regard. So plainly the plaintiff was not entitled to judgment for $1,500.
It is the law that the purchaser is entitled to the benefit of a good bargain he may have made, and if induced by fraud it is not the purchase or contract price that governs but the market value. John V. Farwell Co. v. Wolf, 96 Wis. 10, 70 N. W. 289, 71 N. W. 109. It is equally the law that he must bear the burdens of a bad bargain, for in such case it is *68the market value of the property as represented and not what he paid for it that fixes the damages. In this case the jury said that had the premises been in the condition represented they would have been worth $2,300. Plaintiff saw fit to pay $2,600 for them, believing them to be as represented. In other words, his judgment was in error in believing them to be worth $2,600 upon the representations made as to condition and exclusive trade. He must bear the burden of that error of judgment just as much as he would have the benefit of a bargain wherein he bought below market price.
The trial court applied the true'rule of damages. In such cases it is the difference between the market value of the property as it actually exists at the time of sale and its market value at such time had it been as represented. Kobiter v. Albrecht, 82 Wis. 58, 51 N. W. 1124; Potter v. Necedah L. Co. 105 Wis. 25, 30, 80 N. W. 88, 81 N. W. 118. The rule is the same in case of sales of personal property induced by fraud. Birdsey v. Butterfield, 34 Wis. 52; Warner v. Benjamin, 89 Wis. 290, 62 N. W. 179; Shaw v. Gilbert, 111 Wis. 165, 86 N. W. 188.
By the Court. — Judgment affirmed.